Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 1 of 20 PageID #: 1



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------------X
    YUSEFF PARRIS, DAWN LITTLEPAGE, NTSHONA
    LITTLEPAGE, individually and on behalf of all others
    similarly situated,                                                         Civil Action No.

                                                Plaintiffs,
                                                                                COMPLAINT
                                   -against-

    LUCKY NEPHEW CONSTRUCTION SERVICES
    CORPORATION, G & M REALTY L.P., CHARLES
    ROLLINS, ALONZO WILLIAMS, DAVID WOLKOFF, and
    GERALD WOLKOFF,

                                                 Defendants.
    ------------------------------------------------------------------------X
           Plaintiffs Yuseff Parris, Dawn Littlepage (“Dawn”), and Ntshona Littlepage

   (“Ntshona”) (collectively, “Plaintiffs”), individually and on behalf of all others similarly

   situated, by their attorneys, Katz Melinger PLLC, complaining of the defendants, Lucky

   Nephew Construction Services Corporation (“Lucky Nephew”), G & M Realty L.P.

   (“G&M”), Charles Rollins, Alonzo Williams, David Wolkoff (“David”), and Gerald

   Wolkoff (“Gerald”) (collectively, “Defendants”), respectfully allege as follows:

                            I. Nature of Action, Jurisdiction, and Venue

           1.       This is an action seeking equitable and legal relief for Defendants’

   violations of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

   (“FLSA”) and the New York Labor Law §§ 190 et seq. and 650 et seq. (“NYLL”).

           2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an

   action arising under the FLSA.

           3.       This Court has supplemental jurisdiction over the claims arising under New

   York state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so



                                                       1
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 2 of 20 PageID #: 2



   closely related to Plaintiffs’ federal claims as to form the same case or controversy under

   Article III of the United States Constitution.

           4.      Venue is proper in this judicial district under 28 U.S.C. § 1391, as a

   substantial part of the events and omissions giving rise to the claims occurred in this

   judicial district, and Defendants conduct business through their employees, including

   Plaintiffs, within this judicial district.

                                                II. Parties

           5.      Plaintiffs are individuals residing in the State of New York.

           6.      At all relevant times, Plaintiffs were employed by Defendants.

           7.      While employed with Defendants, Plaintiffs were regularly engaged in

   interstate commerce and/or in the production of goods for commerce.

           8.      Plaintiffs are covered employees within the meaning of the FLSA and the

   NYLL.

           9.      Defendant Lucky Nephew is a domestic corporation with its principal place

   of business located at 10 M Dennison Drive, East Windsor, New Jersey 08520.

           10.     Upon information and belief, Lucky Nephew sells and rents construction

   material and equipment and provides various construction support services to contractors,

   such as security, fire safety, and labor coordination.

           11.     Defendant G&M is a domestic limited partnership located at 1 Executive

   Drive, Edgewood, New York 11717.

           12.     Upon information and belief, G&M is a real estate development firm.

           13.     Defendant Rollins is an individual residing, upon information and belief, in

   the State of New Jersey.




                                                    2
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 3 of 20 PageID #: 3



          14.     Upon information and belief, at all relevant times, Rollins was, and still is,

   an officer, director, shareholder and/or person in control of Lucky Nephew who exercises

   significant control over the company’s operations and has the authority to hire, fire, and

   discipline employees, set employees’ work schedules and conditions of employment,

   determine the rate and method of payment for employees, and maintain employment

   records.

          15.     Defendant Williams is an individual residing, upon information and belief,

   in the State of New Jersey.

          16.     Upon information and belief, at all relevant times, Williams was, and still

   is, an officer, director, shareholder and/or person in control of Lucky Nephew who

   exercises significant control over the company’s operations and has the authority to hire,

   fire, and discipline employees, set employees’ work schedules and conditions of

   employment, determine the rate and method of payment for employees, and maintain

   employment records.

          17.     Defendant David is an individual residing, upon information and belief, in

   the State of New York.

          18.     Upon information and belief, at all relevant times, David was, and still is,

   an officer, director, shareholder and/or person in control of G&M who exercises significant

   control over the company’s operations and has the authority to hire, fire, and discipline

   employees, set employees’ work schedules and conditions of employment, determine the

   rate and method of payment for employees, and maintain employment records.

          19.     Defendant Gerald is an individual residing, upon information and belief, in

   the State of New York.




                                                3
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 4 of 20 PageID #: 4



           20.     Upon information and belief, at all relevant times, Gerald was, and still is,

   an officer, director, shareholder and/or person in control of G&M who exercises significant

   control over the company’s operations and has the authority to hire, fire, and discipline

   employees, set employees’ work schedules and conditions of employment, determine the

   rate and method of payment for employees, and maintain employment records.

           21.     Upon information and belief, G&M is the developer of a pair of luxury

   residential towers called 5Pointz Apartments, located at 22-44 Jackson Avenue, Long

   Island City, 11101 (“5Pointz Apartments”).

           22.     Upon information and belief, in or around 2013, G&M contracted Lucky

   Nephew to provide on-site construction support services at the 5Pointz Apartments

   construction site (“5Pointz Worksite”).

           23.     Lucky Nephew hired and trained Plaintiffs and assigned them to work at

   the 5Pointz Worksite as construction support personnel.

           24.     Plaintiffs performed their job responsibilities on G&M’s premises at the

   5Pointz Worksite.

           25.     David and Gerald were often on the premises at the 5Pointz Worksite

   directing Lucky Nephew’s employees, including Plaintiffs, on their job duties and

   responsibilities.

           26.     On several occasions, Gerald directed a G&M supervisor, Joseph Doe [Last

   Name Unknown], to instruct Rollins to terminate certain Lucky Nephew employees.

           27.     In or around January 2018, Gerald instructed Rollins to limit the number of

   hours that Lucky Nephew employees, including Plaintiffs Parris and Ntshona, worked at

   the 5Pointz Worksite.




                                                 4
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 5 of 20 PageID #: 5



             28.   Upon information and belief, at all relevant times, Defendants were

   responsible for setting Plaintiffs’ schedules and day-to-day activities and for supervising

   their performance.

             29.   Upon information and belief, at all relevant times, Defendants had the

   power to discipline and terminate Plaintiffs.

             30.   Upon information and belief, at all relevant times, Defendants were

   responsible for compensating Plaintiffs.

             31.   Defendants are joint employers who jointly managed, supervised, hired,

   fired, and controlled Plaintiffs’ compensation, and are jointly and severally liable in this

   matter.

             32.   At all relevant times, Plaintiffs were covered employees within the meaning

   of the FLSA and the NYLL.

             33.   Defendants are covered employers within the meaning of the FLSA and the

   NYLL and, at all relevant times, employed Plaintiffs.

             34.   Upon information and belief, at all relevant times, Defendants’ gross

   revenues were in excess of $500,000.00 per year.

             35.   Defendants operate in interstate commerce.

             36.   Defendants are subject to suit under the statutes alleged above.

                            III. FLSA Collective Action Allegations

             37.   The First Cause of Action in this Complaint, which arises out of the FLSA,

   is brought by Plaintiffs on behalf of themselves and similarly situated persons who were

   employed since the date three (3) years prior to the filing of this Complaint and who elect

   to opt-in to this action (the “FLSA Collective Plaintiffs”).




                                                   5
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 6 of 20 PageID #: 6



          38.     The FLSA Collective Plaintiffs consist of no less than thirty (30) similarly

   situated current and former employees of Lucky Nephew and/or G&M who have been

   victims of Defendants’ common policies and practices that have violated their rights under

   the FLSA by, inter alia, willfully denying them overtime wages and other pay.

          39.     As part of their regular business practice, Defendants have intentionally,

   willfully, and repeatedly harmed Plaintiffs and the FLSA Collective Plaintiffs by engaging

   in a pattern, practice, and/or policy of violating the FLSA. This policy and pattern or

   practice includes, inter alia, failing to pay employees the applicable overtime rate for all

   time worked in excess of forty (40) hours per week.

          40.     Defendants have engaged in their unlawful conduct pursuant to a corporate

   policy of minimizing labor costs and denying employees compensation.

          41.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith

   and has caused significant damages to Plaintiffs and the FLSA Collective Plaintiffs.

          42.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

   supervised notice of the present lawsuit and the opportunity to join the present lawsuit.

   Those similarly situated employees are known to Defendants, are readily identifiable, and

   are locatable through Defendants’ records. These similarly situated employees should be

   notified of and allowed to opt-in to this action, pursuant to 29 U.S.C. § 216(b).

                                 IV. Rule 23 Class Allegations

          43.     Plaintiffs bring the Second, Third, and Fourth Causes of Action of this

   Complaint on behalf of themselves and all similarly situated employees who were

   employed by Lucky Nephew and/or G&M since the date six (6) years prior to the filing of




                                                6
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 7 of 20 PageID #: 7



   this Complaint (the “Class Period”) pursuant to the Federal Rules of Civil Procedure

   (“F.R.C.P.”) Rule 23.

          44.     All said persons are referred to herein as the “Class.” The Class members

   are readily ascertainable. The number and identity of the Class members are determinable

   from the records of Defendants. For purposes of notice and other purposes related to this

   action, their names and addresses are readily available from Defendants. Notice can be

   provided by means permissible under F.R.C.P. 23.

          45.     The proposed Class is so numerous that joinder of all members is

   impracticable, and the disposition of their claims as a class will benefit the parties and the

   court. Although the precise number of such persons is unknown, and the facts from which

   to calculate that number are presently within the sole control of Defendants, upon

   information and belief, there are no less than sixty (60) members in the Class.

          46.     Plaintiffs’ claims are typical of those claims which could be alleged by any

   member of the Class, and the relief sought is typical of the relief which would be sought

   by each member of the Class in separate actions. All Class members were subject to the

   same corporate practices of Defendants, as alleged herein, of failing to pay overtime

   compensation; failing to provide wage statements; and failing to provide payroll notices.

   Defendants’ company­wide policies and practices affected all Class members similarly,

   and Defendants benefited from the same type of unfair and/or wrongful acts as to each

   Class member. Plaintiffs and other Class members sustained similar losses, injuries, and

   damages arising from the same unlawful policies, practices and procedures.

          47.     Plaintiffs are able to fairly and adequately protect the interests of the Class

   and have no interests adverse to the Class. Plaintiffs are represented by attorneys who are




                                                 7
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 8 of 20 PageID #: 8



   experienced and competent in employment and wage and hour litigation and class action

   litigation and have many times previously represented plaintiffs in wage and hour cases.

          48.     A class action is superior to other available methods for the fair and efficient

   adjudication of the controversy --- particularly in the context of wage and hour litigation

   where individual class members lack the financial resources to vigorously prosecute a

   lawsuit against Defendants.

          49.     Class action treatment will permit a large number of similarly situated

   persons to prosecute their common claims in a single forum simultaneously, efficiently,

   and without the unnecessary duplication of efforts and expense that numerous individual

   actions engender.

          50.     Because the losses, injuries, and damages suffered by each of the individual

   Class members are relatively small in the sense pertinent to a class action analysis, the

   expenses and burden of individual litigation would make it extremely difficult or

   impossible for the individual Class members to redress the wrongs done to them. On the

   other hand, important public interests will be served by addressing the matter as a class

   action. The adjudication of individual litigation claims would result in a great expenditure

   of Court and public resources; however, treating the claims as a class action would result

   in a significant saving of these costs. The prosecution of separate actions by individual

   members of the Class would create a risk of inconsistent and/or varying adjudications with

   respect to the individual members of the Class, establishing incompatible standards of

   conduct for Defendants and resulting in the impairment of Class members' rights and the

   disposition of their interests through actions to which they were not parties.




                                                 8
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 9 of 20 PageID #: 9



           51.    Current employees are often afraid to assert their rights out of fear of direct

   or indirect retaliation. Former employees are fearful of bringing claims because doing so

   can harm their employment, future employment, and future efforts to secure employment.

   Class actions provide class members who are not named in the complaint a degree of

   anonymity which allows for the vindication of their rights while eliminating or reducing

   these risks.

           52.    The issues in this action can be decided by means of common, class-wide

   proof. In addition, if appropriate, the Court can, and is empowered to, fashion methods to

   efficiently manage this action as a class action.

           53.    There are questions of law and fact common to the Class which

   predominate over any questions affecting only individual Class members, including:

           a)     Whether Defendants unlawfully failed to compensate Class

                  members at the applicable overtime rate for hours worked over forty

                  (40) hours per week, in violation of 12 NYCRR § 142-2.2;

           b)     Whether Defendants unlawfully failed to provide Class members

                  with payroll notices at the start of their employment, or at any point

                  thereafter, in violation of NYLL § 195(1);

           c)     Whether Defendants unlawfully failed to provide Class members,

                  with each wage payment, a statement listing their rates of pay and

                  basis thereof and anything otherwise required by NYLL § 195(3);

           d)     Whether Class members are entitled to damages, and if so, the

                  means of measuring such damages;




                                                 9
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 10 of 20 PageID #: 10



            e)     Whether Defendants are liable for Class members’ attorneys’ fees

                   and costs; and

            f)     Whether Defendants are liable for liquidated damages.


                                     V. Factual Allegations

                                     Plaintiff Yuseff Parris

            54.    Plaintiff Parris worked for Defendants from in or around October 2014 until

    on or around March 17, 2018.

            55.    From in or around October 2014 until in or around September 2017, Parris

    worked as a security guard at the 5Pointz Worksite.

            56.    As a security guard, Parris’ job duties included inspecting and patrolling the

    5Pointz Worksite, monitoring the 5Pointz Worksite entrance, and checking the credentials

    of 5Pointz Worksite workers.

            57.    Parris was also required to ensure that G&M and Lucky Nephew employees

    signed in and out upon entering and leaving the 5Pointz Worksite and to submit the

    employees’ timecards or timesheets to Defendants at the end of the workday.

            58.    During this time period, Parris regularly worked Mondays through Fridays,

    from approximately 6:00 a.m. until approximately 6:00 p.m., with a one (1) hour daily

    lunch break, for a total of approximately fifty-five (55) hours per week.

            59.    In addition, Parris was required to work either Saturday or Sunday every

    week, from approximately 6:00 a.m. until approximately 2:00 p.m., with a one (1) hour

    daily lunch break, bringing his average work hours to approximately sixty-two (62) per

    week.




                                                10
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 11 of 20 PageID #: 11



            60.     In or around July 2017, Defendants informed Parris that they needed more

    employees who were certified fire guards and fire safety managers, and urged Parris to

    obtain said certifications.

            61.     On or around September 21, 2017, Parris obtained a fire guard certification

    and thereafter held the role of fire guard in addition to his role as a security guard.

            62.     As a fire guard, Parris’s job duties included carrying a fire extinguisher,

    accompanying employees performing welding or grinding work on the job site, and being

    prepared to use the fire extinguisher if necessary.

            63.     On or around November 3, 2017, Parris received a fire safety manager

    certification, and thereafter held the role of fire safety manager in addition to his roles as

    security guard and fire guard.

            64.     As a fire safety manager, Parris supervised the fire guards, completed daily

    logs, and confirmed that all employees present on the worksite were in compliance with

    applicable fire safety rules.

            65.     From on or around September 21, 2017 until in or around December 2017,

    Parris continued to work the same general hours that he worked as a security guard, for a

    total of approximately sixty-two (62) hours per week.

            66.     While working as a security guard and as a fire guard, Parris regularly

    worked approximately forty (40) hours per week as a security guard and approximately

    twenty-two (22) hours per week as a fire guard.

            67.     After Parris obtained his fire safety manager certification, until in or around

    December 2017, Parris regularly worked approximately forty (40) hours per week as a




                                                  11
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 12 of 20 PageID #: 12



    security guard, approximately eight (8) hours per week as a fire guard, and approximately

    fourteen (14) hours per week as a fire safety manager.

            68.     From the start of his employment until in or around December 2017, Parris

    was paid by check or cash with no accompanying paystub and without any withholdings

    for federal, state, and/or local taxes.

            69.     In or around January 2018, Defendants began to pay Parris by company

    check with an accompanying Automatic Data Processing, Inc. (“ADP”) paystub from

    which federal, state, and local taxes were withheld.

            70.     From in or around January 2018 until the end of his employment, Parris

    regularly worked three (3) varying weekdays per week, from approximately 6:00 a.m. until

    approximately 2:00 p.m. each day, with a daily one (1) hour lunch break, for a total of

    approximately twenty-one (21) hours per week.

            71.     Upon information and belief, starting in or around January 2018,

    Defendants reduced Parris’ work hours in order to avoid paying overtime wages for any

    hours worked over forty (40) per week.

            72.     At certain times during Parris’ employment, Defendants tracked the hours

    that Parris worked by requiring him to punch in and out on Defendants’ timekeeping

    system and/or to sign in and sign out on timecards or timesheets.

            73.     Throughout his employment, Parris used three (3) different timecards to

    record his time, one (1) for each position he held.

            74.     Throughout his employment, Parris was paid $13.00 per hour for all hours

    worked as a security guard, $15.00 per hour for all hours worked as a fire guard, and $22.00

    per hour for all hours worked as a fire safety manager.




                                                 12
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 13 of 20 PageID #: 13



                                    Plaintiff Dawn Littlepage

           75.     Plaintiff Dawn worked for Defendants as a lift operator at the 5Pointz

    Worksite from in or around September 2017 until in or around October 2017.

           76.     As a lift operator, Dawn’s job duties included operating a construction lift

    that transported construction workers up and down the floors of the construction site.

           77.     Throughout her employment, Dawn regularly worked Mondays through

    Fridays, from approximately 2:00 p.m. until approximately 10:00 p.m., and Saturdays from

    approximately 6:00 a.m. until approximately 2:00 p.m., with a daily thirty (30) minute

    lunch break, for a total of approximately forty-five (45) hours per week.

           78.     Throughout Dawn’s employment, Defendants tracked the hours that Dawn

    worked by requiring her to punch in and out on Defendants’ timekeeping system and/or to

    sign in and out on timecards or timesheets.

           79.     Throughout her employment, Dawn was paid $13.00 per hour for all hours

    worked, including those over forty (40) per week.

           80.     Throughout her employment, Dawn was paid by check or cash with no

    accompanying paystub and without any withholdings for federal, state, and/or local taxes.

                                  Plaintiff Ntshona Littlepage

           81.     Plaintiff Ntshona worked for Defendants as a lift operator at the 5Pointz

    Worksite from in or around September 2017 until in or around March 2018.

           82.     As a lift operator, Ntshona’s job duties included operating a construction

    lift that transported construction workers up and down the floors of the construction site.

           83.     From in or around September 2017 until in or around December 2017,

    Ntshona regularly worked Mondays through Fridays, from approximately 6:00 a.m. until




                                                  13
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 14 of 20 PageID #: 14



    approximately 6:00 p.m., and Saturdays from approximately 6:00 a.m. until approximately

    2:00 p.m., with a daily thirty (30) minute lunch break, for a total of approximately sixty-

    five (65) hours per week.

           84.     During this time period, Ntshona was paid $13.00 per hour for all hours

    worked, including those over forty (40) per week.

           85.     During this time period, Ntshona was paid by check or cash with no

    accompanying paystub and without any withholdings for federal, state and/or local taxes

           86.     From in or around January 2018 until the end of her employment, Ntshona

    regularly worked Mondays through Fridays, from approximately 6:00 a.m. until

    approximately 6:00 p.m., with a daily thirty (30) minute lunch break, for a total of

    approximately fifty-seven and one-half (57.5) hours per week.

           87.     During this time period, Ntshona was paid $13.00 per hour for the first forty

    (40) hours worked each week, and $19.50 per hour for all hours worked over forty (40) per

    week, and was paid by company check with an accompanying ADP from which federal,

    state, and local taxes were withheld.

           88.     Throughout Ntshona’s employment, Defendants tracked the hours that she

    worked by requiring her to punch in and out on Defendants’ timekeeping system and/or to

    sign in and out on timecards or timesheets.

                                Claims Common to All Plaintiffs

           89.     Throughout their employment with Defendants, Plaintiffs were non-exempt

    employees pursuant to the FLSA and NYLL and were entitled to overtime compensation.

           90.     However, despite routinely working more than forty (40) hours per week,

    Plaintiffs were not always paid overtime compensation of one and one-half (1.5) times their




                                                  14
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 15 of 20 PageID #: 15



    regular hourly rates of pay or the minimum wage, whichever is greater, for the hours they

    worked over forty (40) per week.

              91.   Furthermore, Plaintiffs did not receive, at the time of hire or at any time

    thereafter, a payroll notice containing their rate or rates of pay and the designated payday,

    or any other information required by NYLL § 195(1).

              92.   Defendants also failed to furnish Plaintiffs with each wage payment, a

    statement listing their regular and overtime rates of pay, the number of regular and overtime

    hours worked, gross wages, deductions, and anything otherwise required by NYLL §

    195(3).

              93.   Plaintiffs are aware of other current and/or former employees of Defendants

    who were not paid overtime compensation despite working over forty (40) hours per week,

    did not receive adequate payroll notices, and were not furnished with proper wage

    statements.

              94.   Defendants violated federal and state law by willfully failing to pay

    Plaintiffs and similarly situated employees overtime compensation owed to them, and

    violated the NYLL by failing to provide Plaintiffs and other employees with statutory

    payroll notices and wage statements.

      AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFFS,
           INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                       (Overtime Violations under the FLSA)
              95.   Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs,

    repeat and reallege all prior allegations set forth above.

              96.   Pursuant to the applicable provisions of the FLSA, Plaintiffs and the FLSA

    Collective Plaintiffs were entitled to overtime compensation of one and one-half (1.5)




                                                  15
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 16 of 20 PageID #: 16



    times their regular hourly rates of pay or the statutory minimum wage, whichever is greater,

    for all hours worked in excess of forty (40) hours per week.

           97.     Throughout the relevant time period, Plaintiffs and the FLSA Collective

    Plaintiffs regularly worked in excess of forty (40) hours per week during their employment

    with Defendants.

           98.     Throughout the relevant time period, Defendants knowingly failed to pay

    Plaintiffs and the FLSA Collective Plaintiffs overtime wages of one and one-half (1.5)

    times their regular hourly rates of pay or the statutory minimum wage, whichever is greater,

    for all hours worked in excess of forty (40) hours in a work week.

           99.     As a result of Defendants’ violations of the law and failure to pay Plaintiffs

    and the FLSA Collective Plaintiffs the required overtime wages, Plaintiffs and the FLSA

    Collective Plaintiffs have been damaged and are entitled to recover from Defendants all

    overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

           100.    As Defendants did not have a good faith basis to believe that their failure to

    pay overtime wages was in compliance with the law, Plaintiffs and the FLSA Collective

    Plaintiffs are entitled to an additional award of one hundred percent of all wages due

    (“liquidated damages”).

           101.    Judgment should be entered in favor of Plaintiffs and the FLSA Collective

    Plaintiffs and against Defendants on the First Cause of Action in the amount of their

    respective unpaid overtime wages, liquidated damages, attorneys’ fees, costs, interest, and

    such other legal and equitable relief as this Court deems just and proper.




                                                16
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 17 of 20 PageID #: 17



             AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF
             PLAINTIFFS, INDIVIDUALLY, AND THE CLASS PLAINTIFFS
                         (Overtime Violations under the NYLL)
            102.    Plaintiffs, on behalf of themselves and the Class Plaintiffs, repeat and

    reallege all prior allegations set forth above.

            103.    Pursuant to the applicable provisions of NYLL § 650, et seq., and 12

    NYCRR § 142-2.2, Plaintiffs and the Class Plaintiffs were entitled to overtime

    compensation of one and one-half (1.5) times their regular hourly rates of pay or the

    statutory minimum wage, whichever is greater, for all hours worked in excess of forty (40)

    hours per week.

            104.    Plaintiffs and the Class Plaintiffs regularly worked in excess of forty (40)

    hours per week during their employment with Defendants.

            105.    Throughout the relevant time period, Defendants knowingly failed to pay

    Plaintiffs and the Class Plaintiffs overtime wages of one and one-half (1.5) times their

    regular hourly rates of pay or the statutory minimum wage, whichever is greater, for each

    hour worked in excess of forty (40) hours in a workweek.

            106.    As a result of Defendants’ violations of the law and failure to pay Plaintiffs

    and the Class Plaintiffs the required overtime wages, Plaintiffs and the Class Plaintiffs have

    been damaged and are entitled to recover from Defendants all wages due, along with all

    reasonable attorneys’ fees, interest, and costs.

            107.    As Defendants did not have a good faith basis to believe that their failure to

    pay overtime wages was in compliance with the law, Plaintiffs and the Class Plaintiffs are

    entitled to liquidated damages.

            108.    Judgment should be entered in favor of Plaintiffs and the Class Plaintiffs

    and against Defendants on the Second Cause of Action in the amount of their respective


                                                  17
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 18 of 20 PageID #: 18



    unpaid overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other

    legal and equitable relief as this Court deems just and proper.

              AS AND FOR A THIRD CAUSE OF ACTION ON BEHALF OF
             PLAINTIFFS, INDIVIDUALLY, AND THE CLASS PLAINTIFFS
                   (Failure to Provide Payroll Notices Under the NYLL)

            109.    Plaintiffs, on behalf of themselves and the Class Plaintiffs, repeat and

    reallege all prior allegations set forth above.

            110.    Throughout the relevant time period, Defendants failed to furnish to

    Plaintiffs and the Class Plaintiffs notices containing their rates of pay and basis thereof;

    allowances, if any, claimed as part of the minimum wage; the regular pay day designated

    by the employer; and anything otherwise required by NYLL § 195(1).

            111.    As Defendants failed to provide Plaintiffs and the Class Plaintiffs with

    notices as required by NYLL § 195(1), Plaintiffs and the Class Plaintiffs are entitled to

    liquidated damages in the amount of $50.00 per day in which the violation occurred, up to

    a maximum of $5,000.00 each, along with all reasonable attorneys’ fees and costs.

            112.    Judgment should be entered in favor of Plaintiffs and the Class Plaintiffs

    and against Defendants on the Third Cause of Action in the amount of $5,000.00 each,

    along with attorneys’ fees, costs, interest, and such other legal and equitable relief as this

    Court deems just and proper.

             AS AND FOR A FOURTH CAUSE OF ACTION ON BEHALF OF
             PLAINTIFFS, INDIVIDUALLY, AND THE CLASS PLAINTIFFS
                  (Failure to Provide Wage Statements Under the NYLL)

            113.    Plaintiffs, on behalf of themselves and the Class Plaintiffs, repeat and

    reallege all prior allegations set forth above.




                                                  18
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 19 of 20 PageID #: 19



            114.    Throughout the relevant time period, Defendants failed to furnish to

    Plaintiffs and the Class Plaintiffs, with each wage payment, a statement listing: their rates

    of pay and basis thereof; their regular and overtime hourly rates of pay; the number of

    regular and overtime hours worked, gross wages; deductions; allowances, if any, claimed

    as part of the minimum wage; and net wages; in violation of NYLL § 195(3).

            115.    As Defendants failed to provide Plaintiffs and the Class Plaintiffs with

    payroll notices as required by NYLL § 195(3), Plaintiffs and the Class Plaintiffs are entitled

    to liquidated damages in the amount of $250.00 per day for every day in which the violation

    occurred, up to a maximum of $5,000.00 each, along with all reasonable attorneys’ fees

    and costs.

            116.    Judgment should be entered in favor of Plaintiffs and the Class Plaintiffs

    and against Defendants on the Fourth Cause of Action in the amount of $5,000.00 each,

    along with attorneys’ fees, costs, interest, and such other legal and equitable relief as this

    Court deems just and proper.



    WHEREFORE Plaintiffs, on behalf of themselves, the FLSA Collective Plaintiffs, and

    the Class Plaintiffs, pray for relief as follows:

            a) on the First Cause of Action for all overtime wages due to Plaintiffs and the

                 FLSA Collective Plaintiffs, liquidated damages, and reasonable attorneys’ fees

                 in an amount to be determined by this Court;

            b) on the Second Cause of Action for all overtime wages due to Plaintiffs and the

                 Class Plaintiffs, liquidated damages, and reasonable attorneys’ fees in an

                 amount to be determined by this Court;




                                                   19
Case 1:20-cv-01253-RJD-RML Document 1 Filed 03/06/20 Page 20 of 20 PageID #: 20



          c) on the Third Cause of Action on behalf of Plaintiffs and the Class Plaintiffs for

             liquidated damages in the amount of $50.00 per day in which the violation

             occurred, up to a maximum of $5,000.00 each, and reasonable attorneys’ fees;

          d) on the Fourth Cause of Action on behalf of Plaintiffs and the Class Plaintiffs

             for liquidated damages in the amount of $250.00 per day for every day in which

             the violation occurred, up to a maximum of $5,000.00 each, and reasonable

             attorneys’ fees;

          e) Costs and disbursements;

          f) Interest; and

          g) Such other and further relief as is just and proper.




          Dated: New York, New York
                 March 6, 2020

                                                        /s/ Adam Sackowitz
                                                        Adam Sackowitz
                                                        Katz Melinger PLLC
                                                        280 Madison Avenue, Suite 600
                                                        New York, New York 10016
                                                        Telephone: (212) 460-0047
                                                        Facsimile: (212) 428-6811
                                                        ajsackowitz@katzmelinger.com
                                                        Attorneys for Plaintiffs




                                               20
